DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date 04 December 2017.

Response to Amendment
3.	Acknowledgement is made that Claims 4, 6, 7-12, 16, 18-24 have been amended in the instant application presented herein.
4.	Examiner hereby reminds applicants that the status of every claim must be indicated after its claim number by one of the following identifiers in a parenthetical expression: (Original), (Currently Amended), (Canceled), (Withdrawn), (Previously Presented), (New), and (Not Entered). 
In this case, in the preliminary amendment filed on 29 May 2020, Claims 22-23 appear to include markings that indicate the changes made relative to the immediate prior version of the claims such as underlining to indicate additions, strike-through or double brackets for deletions and should have a status identifier of “Currently Amended”.  Claims added by a preliminary amendment must have the status identifier (new) instead of (original), even when the preliminary amendment is present on the filing date of the application and such claim is treated as part of the original disclosure. If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment. (see 37 CFR 1.121, see MPEP 714).  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holla et al. (US 2018/0123903 A1) (hereinafter as Holla).

Regarding Claim 1, Holla teaches a method for link verification by a network controller, the method comprising: 
selecting a link between a first network node and a second network node for verification (The IOChain only examines the ICMP packets that have the identifier, par [0082], a link is marked, par [0084]);
generating a verification packet and a packet handling rule associated with the selected link, the packet handling rule indicating to forward the verification packet towards the second network node (generate a spoof ICMP packet to check the latency of each configured logical link between a source VM on the host and another VM, 1010, latency timer and a failure timer for each spoof ICMP packet and injects the packet into the MFE port connected to the source VM, par [0092] and the logical links for which no response is received before the expiration of the failure timer as being failed, par [0094]);

injecting the generated verification packet into a data path of the network (generating spoof ICMP packets and examining the corresponding responses. The process in some embodiments is performed by a logical link health monitor such as any of logical link, par [0087]); and 
responsive to receiving a request for packet handling instructions associated with the verification packet from a node other than the second network node, determining that the link is not verified (If the response to a packet is received after a first threshold (e.g., 200 millisecond, 400 millisecond, etc.), the link between source and destination VMs is marked as having latency issues. If there is no response after a second threshold (e.g., 800 millisecond, 1 second, etc.) then the link is marked as down, pars [0082-0084]).

Regarding Claim 2. Holla teaches the method of claim 1, wherein the link is selected for verification responsive to detecting a network topology change (any change in each logical network configuration, topology changes, pars [0061-0062]).

Regarding Claim 3. Holla teaches the method of claim 2, wherein the network topology change includes an addition of the link between the first network node and the second network node to the network (any change in each logical network configuration, topology changes, pars [0061-0062]).




Regarding Claim 5. Holla teaches the method of claim 4, wherein the previously processed packet has not been processed by either of the first network node and the second network node (health monitor embeds a unique sequence number in the spoof ICMP packet, par [0080]).

Regarding Claim 6.  Holla teaches the method of claim 1, wherein the generated verification packet is unique to the selected link (for each link, the topology generator sends source MAC address, destination MAC address, source IP address, and destination IP address of the link to the health monitor, par [0071]).

Regarding Claim 7. Holla teaches the method of claim 1, wherein installing the generated packet handling rule includes transmitting a control message to the first network node(If the response to a packet is received after a first threshold (e.g., 200 millisecond, 400 millisecond, etc.), the link between source and destination VMs is marked as having latency issues. If there is no response after a second threshold (e.g., 800 millisecond, 1 second, etc.) then the link is marked as down, pars [0082-0084] and the logical links for which no response is received before the expiration of the failure timer as being failed, par [0094]).

Regarding Claim 8. Holla teaches the method of claim 1, wherein injecting the generated verification packet into the data path of the network includes transmitting the verification packet to the 


Regarding Claim 9. the method of claim 1, further comprising, waiting a predetermined period of time to receive a request for packet handling instructions associated with the verification packet(If the response to a packet is received after a first threshold (e.g., 200 millisecond, 400 millisecond, etc.), the link between source and destination VMs is marked as having latency issues. If there is no response after a second threshold (e.g., 800 millisecond, 1 second, etc.) then the link is marked as down, pars [0082-0084]).

Regarding Claim 10. Holla teaches the method of claim 1, further comprising, responsive to receiving a request for packet handling instructions associated with the verification packet from the second network node, determining that the link is verified 

Regarding Claim 11. Holla teaches the method of claim 1, further comprising, responsive to not receiving a request for packet handling instructions associated with the verification packet, determining that the link is not verified (once the health monitor analyses the responses (or lack thereof) to the spoof ICM packets, the health monitor send the results of the analysis back to the topology generator so that the topology generator can alert the user (e.g., by changing the color of the logical link on the topology diagram, par [0086]).




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.